COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00057-CV


In the Interest of N.W. and N.W.C.,      §    From the 431st District Court
Children
                                         §    of Denton County (2003-60522-393)

                                         §    September 19, 2013

                                         §    Opinion by Justice Gardner

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s order. We dissolve the permanent

injunction and modify the trial court’s final order to omit any reference to the

permanent injunction. It is ordered that the order of the trial court is affirmed as

modified.

      It is further ordered that each party shall bear his or her own costs of this

appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Justice Anne Gardner